Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Comment 
The final Office Action dated 1/11/2021 has determined to be premature. The current non-Final Office action responses to the amendments filed on 12/15/2020, in which claims 1 and 15 have been amended, claims 5, 7, 12-14, and 16-20 have been canceled, no new adding to the claim was introduced. 
In virtue of this communication, claims 1-4, 6, 8-11, and 15 are currently pending in the instant application. 

Response to Remarks 
In response to the 10/5/2020 non-Final Office Action, Applicant amends independent claims 1, 15 on 12/15/2020, submits the amendments overcome the 35 USC § 103 rejection based on the applied prior arts. The amendments and arguments have been fully considered, and have been responded to in the 1/11/2021 Office Action, the response is repeated below with substantially similar rationale.
 Regarding the 35 U.S.C. 112(b) indefiniteness rejection, Examiner considers the claim language being unclear on the availability status of the touch-controlled mode and the voice-controlled mode before and after the automatic switching. i.e., whether the claimed voice-controlled mode of operation is considered to be unavailable before the automatic switch, and whether the claimed touch-controlled mode of operation is considered to be unavailable after the automatic switch. Clarification would better define the scope of the claim language for interpretation and search. 
During the 12/11/20 phone interview, Examiner did not receive a confirmation one way or the other. However, based on the interview conversation, Examiner has agreed to withdrawn the USC 112(b) rejection as the claim language can be interpreted under BRI (Broadest Reasonable Interpretation), such that the unavailability of the modes under question can be either way. 
Based on this interpretation, Examiner maintains the traversed claims 1 and 8 limitation continue to be rendered obvious by the applied prior arts, as the prior arts teach the claimed scenario as one of the finite combinations with predictable results. 
In response to Applicant’s comment on page 11, in part, ‘Claim 1 relies on this interpretation from claim 8, but then appears to interpret the adaptable device to be a monitoring system (see pg. 9). Claim 15 also relies on the above interpretation from claim 8 (see pgs. 10-11), but then asserts that the adaptable device comprises a kiosk (see pg. 10)’, Examiner has prosecute claims 1-4 and 8-11 independently. 
Regarding claim 15, the amended language and arguments have been fully considered, Examiner maintains the applied prior arts continue to render the amended claim obvious, as explained in the current updated Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11 and 15 are rejected under 103 as being unpatentable over Kusens; Neil (US 20180357875 A1,Continuation of Application 14/575850, filed on Dec 18, 2014, now Pat. No 10,096223) in view of Burnham; Andrew D. (US 20170215208 A1)
As to claim 1, Kusens discloses an assistance management system operation method ([0009] FIGs. 1-2) comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone), the user action corresponding to an interaction between the user and an adaptable device; and generating, in response to determining the assistance-initiating characteristic, an adaptation corresponding to the assistance-initiating characteristic ([0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f). 
 Kusens discloses a number of adaptable devices including a mobile phone. 
Kusens fails to directly disclose a touch-controlled mode and a voice-controlled mode. 
 However, in a similar field of endeavor, Burnham discloses a mobile phone as an emergency response system for elderly individuals (Title) with a touch-controlled mode of operation ([0050] The emergency icon 403 is displayed on the screens at all times. .... Pressing on the emergency icon 403 for approximately one second or two seconds triggers the application) and a voice-controlled mode of operation ([0037] The CODEC 318 also decodes audio signals received by a microphone 340 and encodes data signals for output by a speaker 342 for functions such as a telephone application run by the applications processor 310). 
Burnham discloses both the touch-controlled mode and the voice-controlled mode are available for the elderly individuals. 
As such, the combination of Kusens and Burnham continues to teach the adaptation comprising automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation (Both the touch-controlled mode and the voice-controlled mode are available for the elderly individuals as explained above. Kusens and Burnham thus teach these two modes can exist independently and/or simultaneously, and inherently teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141 )
It would have been obvious to one of ordinary skill in the art to apply Burnham's mobile phone with Kusens’ assistance management system, for “providing an urgent response to an emergency health condition via a mobile device”, as revealed by Burnham in [0001]. 

As to claim 2, Kusens, Burnham disclose the method of claim 1, wherein the method further comprises: obtaining one or more images of the user performing the user action; and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images (Kusens [0010] ... The computerized monitoring system receives the raw data from the camera sensor and makes the determination of a fall based on such data). 

As to claim 3, Kusens, Burnham disclose the method of claim 1, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 4, Kusens, Burnham disclose the method of claim 1, wherein the method further comprises: obtaining a parameter of the assistance-initiating characteristic; determining that the parameter exceeds a predetermined threshold; and generating the adaptation in response to determining that the parameter exceeds the predetermined threshold (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 6, Kusens, Burnham disclose the method of claim 1, wherein generating the adaptation further comprises automatically changing a size of text displayed on the adaptable device (Burnham [0006] The present invention comprises an application for a mobile phone that has the ability to call and/or text one or more pre-programmed numbers once it is opened without requiring any additional actuation on the part of the user. In order to make this communication, the user only needs to touch a simple and enlarged emergency button). 

As to claim 8, Kusens discloses an assistance management system ([0009]
FIG. 1) comprising : a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method ([0004] Non-limiting definitions that will be used in describing certain embodiments of the disclosure include: ...  computerized monitoring system, ... computerized communication system, ... centralized monitoring station), the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user ([0010] At step F1d, if the computerized monitoring system detects a fall based on configurable and specific segments of an individual's body entering a defined fall zone); and 
generating an adaptation corresponding to the assistance-initiating characteristic ([0013] At step F1e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1f), wherein generating the adaptation includes automatically adjusting an adaptable device ([0004] A computer system programmed to facilitate System communication between the patient and the computerized monitoring system in the event a fall is detected. This system may include but is not limited to amplified speakers, microphones, lights, monitors, computer terminals, mobile phones, and or other technologies to allow for the electronic communication to take place. The computerized communication system will preferably be located within the room of the patient being monitored, but certain components of the system are mobile by their nature (i.e., mobile phones, pagers, computers) and can also be located at any location.
[0012] A record can also be electronically entered in a database to record the incident. ... the computerized monitoring system can be programmed to automatically begin, or manually restarted to begin, ...). 
Kusens discloses a number of adaptable devices including a mobile phone. 
Kusens fails to directly disclose a touch-controlled mode and a voice-controlled mode. 
 However, in a similar field of endeavor, Burnham discloses a mobile phone as an emergency response system for elderly individuals (Title) wherein  the adaptation device comprises a touch-controlled mode of operation ([0050]
The emergency icon 403 is displayed on the screens at all times. .... Pressing on the emergency icon 403 for approximately one second or two seconds triggers the application) and a voice-controlled mode of operation ([0037] The CODEC 318 also decodes audio signals received by a microphone 340 and encodes data signals for output by a speaker 342 for functions such as a telephone application run by the applications processor 310). 
Burnham discloses both the touch-controlled mode and the voice-controlled mode are available for the elderly individuals. Burnham does not explicitly disclose: in response to determining the assistance-initiating characteristic, automatically switching from a touch-controlled mode of operation to a voice-controlled mode of operation. 
However, Application Specification page 13 teaches “... an adaptable device 140, such as a kiosk (e.g., changing a device's mode of operation such that it can accept voice-commands in place of, or in addition to, touch-screen commands, and vice versa)”. Applicant thus admits the limitation is a design choice, as either mode, or both, can be available features of the emergency response system. 
In addition, the Office considers the limitation contains indefinite subject matter, as explained in the 35 USC 112(b) indefiniteness rejection above. 
It would have been obvious to one of ordinary skill in the art to apply Burnham's mobile phone with Kusens’ assistance management system, for “providing an urgent response to an emergency health condition via a mobile device”, as revealed by Burnham in [0001]. 
 
As to claim 9, Kusens, Burnham disclose the assistance management system of claim 8, further comprises: obtaining one or more images of the user performing the user action; and wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more images (Kusens [0010] ... The computerized monitoring system receives the raw data from the camera sensor and makes the determination of a fall based on such data). 

As to claim 10, Kusens, Burnham disclose the assistance management system of claim 9, wherein the method further comprises: analyzing the one or more images to identify data features included in the one or more images; and determining the assistance-initiating characteristic among the data features (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 11, Kusens, Burnham disclose the assistance management system of claim 8, wherein the method further comprises: obtaining a parameter of the assistance-initiating characteristic; determining that the parameter exceeds a predetermined threshold; and generating the adaptation in response to determining that the parameter exceeds the predetermined threshold (Kusens [0013] At step F1 e, the computerized monitoring system will monitor the length of time that the configurable and specific segments of the individual's body remain in the fall zone. If those body segments remain in the fall zone for greater than a specified time period (ex. 3 seconds), then a notification is electronically sent by the computerized communication system to the caregivers as shown in step F1 f). 

As to claim 15, Kusens, Burnham disclose a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Burnham [0026] Fig. 1), the method comprising: determining an assistance-initiating characteristic corresponding to a user, wherein determining the assistance-initiating characteristic is based, at least in part, on a user action by the user; generating, in response to determining the assistance-initiating characteristic,  an adaptation corresponding to the assistance-initiating characteristic, wherein generating the adaptation further comprises automatically switching the adaptable device from a touch-controlled mode of operation to a voice-controlled mode of operation (Kusens, Burnham disclose a non-transitory computer-readable medium that stores a computer-executable program performing steps by an assistance management system as detailed in claim 8 Office Action above), the adaptable device comprising a kiosk (Kusens [0004] ...   This system may include but is not limited to amplified speakers, microphones, lights, monitors, computer terminals, mobile phones); obtaining one or more images of the user performing the user action; analyzing the one or more images to identify one or more data features included in the one or more images (Kusens[0018] An alert can be represented in one or more different types of physical configurations. It can be a visual queue on screen at the centralized monitoring system, such as the specific camera view flashing or being highlighted in a color to draw attention to it (see FIG. 16), wherein determining the assistance-initiating characteristic is based, at least in part, on the one or more data features; obtaining a parameter of the assistance-initiating characteristic; determining that the parameter exceeds a predetermined threshold; wherein generating the adaptation is performed further in response to determining that the parameter exceeds the predetermined threshold (Kusens [0019] Should the centralized monitoring station receive alerts from more than one of the computerized monitoring and communication systems indicating that an individual in a monitored room or location has fallen, the centralized monitoring alert display will display the video, audio, and alerting information from all such instances at the same time); and obtaining feedback from the user regarding the adaptation (Kusens [0019] ... If no alert is received by the centralized monitoring station, nothing is displayed on the centralized monitoring alert display. Preferably, all patient rooms are displayed and visible on the central monitoring display (FIG. 16) whether alerting or not. When an alert is generated, attention is drawn to the particular camera and a duplicative display of the alerting camera can be displayed on a second separate computer monitor (i.e., centralized monitoring alert display) (see FIG. 16). At step F2 d, an electronic record of any alerts received by the centralized monitoring station can be stored in an electronic database, which is in communication with the centralized monitoring station.
See also Burnham [0051-52] Fig. 4 ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621